DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT/CN2016/089235, filed on 07 July 2016

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.

Response to Amendment
4.	Acknowledgement is made that Claims 2, 5, 8, 9, 11, and 14 have been canceled. Claims 1, 3, 7, 10, 12-13 have been amended in the instant application presented herein. 

Response to Arguments
5.	Applicant’s arguments, see pages 7-11 of Remarks, filed 07 September 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  

Allowable Subject Matter
6.	Claim 7 is allowed.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al. (US 9,672,502 B2) (hereinafter as Chaudhary. 

Regarding Claim 1, Chaudhary teaches a method of network resource management, comprising: 
receiving, by a first management network element (order manager), a service request message used to manage a target service and to carry target-service requirement information (order manager includes one or more devices receiving customer service order information, order manager may receive 
determining, by the first management network element based on the service request message:
network resource requirement information for a network resource corresponding to the target-service requirement information, wherein the network resource comprises a network element (customer service order information is associated with a network service to be provided to a service location and identifies SLA information, timing information, configuration information, col.9, lines 8-32, determining context information based on the service order information, col.9, lines 58-60); and 
sending, by the first management network element, a resource request message (service request) to a second management network element (program director), wherein the resource request message is used to request the network resource, and the resource request message carries the network resource requirement information (product director may provide the service request to the cloud resource after the product director generates the service request based on the provisioning details, context information, customer service order information, col., lines 49-60, the program director is associated with multiple cloud resources, col.13, lines 20-39).

Regarding Claim 6, Chaudhary teaches the method according to claim 1, wherein the target-service requirement information comprises at least one of a service descriptor identifier, a network resource descriptor identifier, service type information, access control information, Service Level Agreement (SLA) information, or a terminal usage type (customer service order information is associated with a network service to be provided to a service location and identifies SLA information, timing information, configuration information, col.9, lines 8-32).

. 


10.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary and in further view of Brown et al. (US 2012/0066487 A1)(hereinafter as Brown).

Regarding Claim 3. Chaudhary teaches the method according to claim 1 as discussed above.
Chaudhary does not explicitly teach wherein the method further comprising determining, by the first management network element based on the service request message, whether there is a network resource that meets the target-service requirement information comprising:
determining, by the first management network element, sub-service requirement information of the target service based on the service request message; and
 determining, by the first management network element, a network resource that meets the sub-service requirement information.
However, Brown in a similar field of endeavor discloses a system and method for providing load balancer visibility in an intelligent management system including:
determining, by the first management network element, sub-service requirement information of the target service based on the service request message(identifying a suitable host virtual machine  that satisfies any constraints defined for the workload, pars [0044], [0072], and [0076-0077]); and
 determining, by the first management network element, a network resource that meets the sub-service requirement information ( the orchestration service may include various orchestration sub-services that collectively enable management over orchestrated workloads. For example, the orchestration service may be driven by a blueprint sub-service that defines related resources 114 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brown in Chaudhary to manage resource constraints for sub-services being provided. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Chaudhary /Brown to minimize resource management concerns.  

Regarding Claim 4. Chaudhary teaches the method according to claim 1 above.
Chaudhary does not explicitly teach wherein the determining, by the first management network element based on the service request message, network resource requirement information corresponding to the target-service requirement information comprises: 
determining, by the first management network element, sub-service requirement information of the target service based on the service request message; and determining, by the first management network element, the network resource requirement information based on the sub-service requirement information.
However, Brown in a similar field of endeavor discloses a system and method for providing load balancer visibility in an intelligent management system including:
wherein the determining, by the first management network element based on the service request message, network resource requirement information corresponding to the target-service requirement information comprises: 
determining, by the first management network element, sub-service requirement information of the target service based on the service request message; and determining, by the first management 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brown in Chaudhary to manage resource constraints for sub-services being provided. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Chaudhary /Brown to minimize resource management concerns.  

Regarding Claims 12 and 13 these apparatus (element) claims comprise limitations substantially the same, as those discussed in Claims 3 and 4 above, thus, same rationale of rejection is applicable. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	A) Turner et al. (US 8,051,170 B2) discloses a network provides distributed computing services based on participation in respective resource groups by computing nodes, each resource group including a corresponding resource requirement for any computing node that joins the corresponding resource group for execution of the corresponding distributed computing service.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451